In the Supreme Court of Georgia



                                   Decided: May 3, 2021


                S21A0041. DRAUGHN v. THE STATE.
                S21A0441. LEVATTE v. THE STATE.
                S21A0494. HAYWARD v. THE STATE.


      PETERSON, Justice.

      Demarco Draughn, Xavier Levatte, and Benny Hayward

appeal their malice murder convictions for the stabbing death of

fellow inmate Bobby Ricks. 1 Draughn and Levatte challenge the


      1 The crimes occurred on October 11, 2017. On September 25, 2018, a
Hancock County grand jury indicted Draughn, Levatte, Hayward, and Diante
Thompson for malice murder, felony murder, and aggravated assault.
Following a joint trial held from July 30 to August 2, 2019, a jury found
Draughn, Levatte, and Hayward guilty on all counts. Thompson apparently
was tried and convicted separately after the trial of his co-indictees; his
attorney was ill on the morning of the joint trial. Draughn and Hayward were
sentenced to life without parole for malice murder, to be served consecutively
to sentences they were already serving for other crimes; the remaining counts
merged or were vacated by operation of law. Levatte was sentenced to life
without parole for malice murder, to be served concurrently with a sentence he
was already serving for another crime; the remaining counts merged or were
vacated by operation of law. Draughn, Levatte, and Hayward timely filed
motions for new trial, which they later amended. The trial court denied
Draughn’s and Hayward’s motions in separate orders filed on May 26, 2020,
and it denied Levatte’s motion in an order filed on July 15, 2020. Draughn and
Hayward timely filed notices of appeal, and their cases were docketed to this
sufficiency of the evidence presented at their joint trial to support

their     convictions.   Levatte     also    argues     that    the    State’s

mischaracterization of its burden of proof during closing argument

amounted to structural error and that his trial counsel was

ineffective for failing to object to that mischaracterization. He

further contends that the trial court erred by denying his motion to

sever and by permitting the prosecutor and a witness to identify him

and his co-defendants in a video of the stabbing. Hayward

challenges the trial court’s permitting lay witness identification of

him through the video of the stabbing and still images from the

video, as well as the trial court’s denial of his own motion to sever

and of his request for a charge on simple battery.

        We hold that the evidence was sufficient to convict Draughn

and Levatte. Levatte’s claim that the trial court erred in permitting

the State’s alleged mischaracterization of its burden of proof during



Court’s term beginning in December 2020 and submitted for decisions on the
briefs. Levatte timely filed a notice of appeal to the Court of Appeals, which
then granted his motion to transfer his appeal to this Court. His case was then
docketed to this Court’s term beginning in December 2020 and submitted for a
decision on the briefs.
                                      2
closing argument is waived because Levatte did not object at trial,

and Levatte’s ineffective assistance claim fails because he failed to

show that any error likely affected the outcome of his trial. Levatte’s

and   Hayward’s    challenges    to   the   trial   court’s   permitting

identification of them through a video and through still images from

the video fail because the prosecutor’s identification of Levatte

during   opening    statements    was   harmless,     the     lay-witness

identification of Levatte was proper, and any identification of

Hayward was cumulative of his identification of himself. The trial

court did not abuse its discretion in denying Levatte’s and

Hayward’s respective motions to sever because neither defendant

showed that he was prejudiced and denied due process by co-

defendants’ antagonistic defenses that separate trials may have

avoided. Finally, Hayward failed to show that the trial court’s denial

of his request for a charge on simple battery likely affected the

outcome of his trial. We affirm the convictions in all three cases.

      The evidence presented at trial showed the following. On

October 11, 2017, at approximately 11:15 p.m., Ricks, an inmate at

                                  3
Hancock State Prison, was approached by four inmates while

showering in the H-1 housing dormitory of the prison and fatally

stabbed. Ricks’s murder was captured on surveillance video.

Portions of the video were played for the jury, and still images from

the video recordings were admitted into evidence as well.

     Erica Hood, a corrections officer, was working in the H-1 dorm

on the night of the murder. She saw Ricks bleeding profusely and

running away from inmates armed with shanks. Officer Hood

radioed for the sally-port entrance to the dorm (a boxed-in area with

two doors used to control movement between two areas of the prison)

to be opened, allowing Ricks and Hood to exit. Ricks was pronounced

dead at 12:54 a.m. on October 12 while he was being transported to

a hospital. He died as a result of 11 stab wounds.

     Officer Hood was substituting in Ricks’s dorm on the night that

he was killed, and she told investigators that she was able to identify

only one of Ricks’s attackers, whom she described for the jury as a

brown-skinned black male with “black eyes, jagged teeth, and a



                                  4
receding hairline.” 2 Jermel Tannahill, an inmate who testified that

he witnessed the assault on Ricks, identified Draughn, Levatte, and

Hayward in still images from the surveillance video and in court as

being among Ricks’s assailants. Testimony by Agent Gittins, the

lead investigator on the case, showed that the decision to arrest

Draughn, Levatte, and Hayward for the murder was based in part

on prison official Eric Martin’s identification of those three inmates

as participants in the attack after viewing the video and an enlarged

screenshot.

      Patrick Renfroe, an inmate whom investigators initially

considered a suspect in Ricks’s murder, told an investigator that

Hayward and co-indictee Diante Thompson, along with someone he

called “Slayer” and other inmates, had killed Ricks. Renfroe also told

the investigator that Ricks was killed because he was a member of

the Bloods gang and had been engaging in homosexual activity,


      2 Although an appellate brief filed by the State says that this description
was “eventually shown by photographs” to match that of Diante Thompson,
Officer Hood did not identify the attacker by name at trial, and the State does
not argue that the attacker Officer Hood described was any of the three
defendants in this appeal.
                                       5
which was against the gang’s code. The recording of Renfroe’s

interview with the investigator was played for the jury. In his trial

testimony, Renfroe claimed that Levatte was in their shared cell at

the time of the attack. Otherwise, Renfroe claimed to recall little

about the murder or his statement to officials. Another prison

worker, Maquiesha Brown, told the jury that Draughn, Hayward,

Levatte, Thompson, and Renfroe were all members of the Bloods

gang.

     The video recording depicted one of Ricks’s assailants removing

his own shirt after the attack and leaving it on the dorm floor.

Examination of the discarded shirt revealed the presence of

Draughn’s DNA. Jail staff later located homemade sharp objects,

known as shanks, in an enclosed space used to house and conceal

plumbing pipes that could be accessed through a hole in the wall of

Draughn’s cell. DNA testing revealed the presence of Draughn’s

DNA on the handle of one of the shanks and the presence of Ricks’s

DNA on the blade of that shank.

     Levatte’s DNA was not found on any of the physical evidence

                                  6
that was tested, including the shanks. But jail staff located in

Levatte and Renfroe’s cell a pair of recently cleaned, white tennis

shoes and a pair of prison uniform pants with stripes down the leg

soaking in a bucket of bleach. Both Levatte and Renfroe told

investigators that the shoes and bleached clothing belonged to

Renfroe, but the pants had “G9” written inside the waistband;

Levatte’s nickname was “Glock 9,” and a laundry bag in his cell was

labeled with this nickname. Moreover, the man whom Tannahill

identified as “Glock 9” in enhanced still images from the surveillance

video of the attack was wearing white pants and white shoes, and

white shoes were not standard-issue uniform for inmates at that

time. When interviewed on the morning after the stabbing, Levatte

initially claimed that he was alone in his cell during the attack. But

when told that he was seen on surveillance video, Levatte admitted

to investigators that he came out of his cell but claimed that he saw

only the end of the attack.

     Hayward told investigators that he was merely “walking past”

when the attack occurred, claiming he was wearing shorts at the

                                  7
time. But investigators found Ricks’s blood on the full-length pants

that Hayward wore while being interviewed.

        1. Draughn and Levatte challenge the sufficiency of the

evidence supporting their malice murder convictions. Their claims

fail.

        When evaluating the sufficiency of evidence as a matter of

federal due process under the Fourteenth Amendment to the United

States Constitution, the proper standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt

2781, 61 LE2d 560) (1979). We view the evidence in the “light most

favorable to the verdict, with deference to the jury’s assessment of

the weight and credibility of the evidence.” Hayes v. State, 292 Ga.

506, 506 (739 SE2d 313) (2013) (citation and punctuation omitted).

        So viewed, the evidence presented at trial was sufficient for a

rational jury to find Draughn and Levatte guilty beyond a

reasonable doubt of malice murder. Tannahill, a fellow inmate and

eyewitness, identified Draughn and Levatte at trial as two of Ricks’s

                                    8
assailants. And testimony established that Martin had also

identified Draughn and Levatte as assailants based on the

surveillance video of the attack and enhanced still images from the

video. Physical evidence connected Draughn and Levatte to the

attack, including the shirt one of the attackers discarded that had

Draughn’s DNA on it; the shank with Draughn’s DNA on the handle

and Ricks’s DNA on the blade found in an enclosed space accessible

through a hole in the wall of Draughn’s cell; and the recently cleaned

white sneakers and bleached white pants with a shortened version

of   Levatte’s   nickname    written    inside   the   waistband     that

investigators found in Levatte’s cell after the attack and that

corresponded with Tannahill’s identification of Levatte as the

assailant wearing white sneakers. And Levatte gave investigators

an inconsistent account of his whereabouts during the attack,

initially saying he was in his cell the entire time but changing his

story when told that he was seen on the surveillance video. Although

there was conflicting evidence as to Draughn and Levatte’s

involvement, “[i]t is the jury’s role to resolve conflicts in the evidence

                                    9
and to determine the credibility of witnesses, and the resolution of

such conflicts adversely to the defendant does not render the

evidence insufficient.” Hart v. State, 305 Ga. 681, 683 (827 SE2d

642) (2019) (citation and punctuation omitted). The evidence was

sufficient. 3

      2. Levatte contends that the State mischaracterized its burden

of proof during closing argument. He also claims that his counsel

was       ineffective   for   failing     to   object    to   the     State’s

mischaracterization. Any claim of trial court error was waived, and

Levatte has failed to show he was prejudiced by counsel’s failure to

object.

      During closing argument, the prosecutor made the following

statements regarding the reasonable doubt standard:

      Reasonable doubt is not beyond all doubt. It’s not 90
      percent or 95 percent. In fact, the Judge will tell you it’s
      not through a moral certainty or a mathematical
      certainty. You don’t have to ring any sort of bell. It’s
      whenever you define the truth.



      3Hayward does not raise the sufficiency of the evidence on appeal, so we
do not address it.
                                     10
Levatte argues that these statements erroneously describe the

burden of proof and created a structural error that requires reversal.

     (a) Levatte did not object to the statements at trial, so he has

waived direct review of the prosecutor’s statements on appeal. See

Gates v. State, 298 Ga. 324, 328-329 (4) (781 SE2d 772) (2016)

(unlike evidentiary errors, unobjected to errors “based on improper

remarks during closing argument are not subject to review on appeal

for plain error”).

     (b) Levatte also argues that his trial counsel was ineffective for

failing to object to the prosecutor’s statements about reasonable

doubt. For Levatte to prevail on his ineffectiveness claim, he must

show (1) that his trial counsel’s performance was constitutionally

deficient and (2) that he was prejudiced by counsel’s deficient

performance. See Strickland v. Washington, 466 U.S. 668, 687 (104

SCt 2052, 80 LE2d 674) (1984). If Levatte fails to establish one prong

of the Strickland test, “we need not examine the other.” Robinson v.

State, 308 Ga. 543, 553 (3) (842 SE2d 54) (2020). To establish

prejudice, Levatte “must show that there is a reasonable probability

                                 11
that, but for counsel’s unprofessional error[], the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694.

To determine whether Levatte has shown Strickland prejudice, “we

review the record de novo and weigh the evidence as we would expect

reasonable jurors to have done.” Swanson v. State, 306 Ga. 153, 163

(2) (b) (829 SE2d 312) (2019) (citation and punctuation omitted).

      In support of his ineffectiveness claim, Levatte relies on

Debelbot v. State, 308 Ga. 165 (839 SE2d 513) (2020), in which we

held that defense counsel was ineffective for failing to object to a

prosecutor’s “clearly wrong” description of reasonable doubt during

closing argument. 4 In Debelbot, we concluded that the erroneous

description may have affected the trial outcome because the case

against the two defendants “was almost entirely circumstantial”




      4  The prosecutor in that case stated that reasonable doubt “does not
mean to a mathematical certainty. . . . You don’t have to be ninety percent sure.
You don’t have to be eighty percent sure. You don’t have to be fifty-one percent
sure.” Debelbot, 308 Ga. at 167 (emphasis in original). We explained that
although reasonable doubt is not reducible to a specific percentage, it was
“obviously wrong” to suggest that reasonable doubt is a lower bar than
preponderance of the evidence, which was the implication of “[y]ou don’t have
to be fifty-one-percent sure.” Id.
                                       12
with legal sufficiency of the evidence presenting a “close question[,]”

and because the trial court’s jury charge on reasonable doubt “did

not cure the State’s obviously wrong argument” and “may well have

been understood by the jury as reinforcing it.” Id. at 168-170

(citations and punctuation omitted).

      Assuming without deciding that Levatte’s trial counsel was

deficient for not objecting to the prosecutor’s statements about

reasonable doubt, 5 Levatte has failed to show a reasonable

probability that the result of his trial would have been different but

for those statements. First, unlike in Debelbot, the case against

Levatte was plainly sufficient given that an eyewitness identified

Levatte as one of the assailants, Levatte changed his story about his

whereabouts during the attack, and the white shoes and pants

soaking in bleach with Levatte’s nickname written inside the




      5  Because of our conclusion that the prosecutor’s comments did not
prejudice Levatte, we need not decide whether defense counsel was deficient
for not objecting. But we do point out that the statements were at the very least
inadvisable. See Debelbot, 308 Ga. at 169 n.9 (“We admonish lawyers not to
confuse jurors by attempting to quantify a standard of proof that is not
susceptible of quantification.”).
                                       13
waistband found in Levatte’s cell corroborated testimony that he

was the assailant with white tennis shoes and suggested that he was

trying to destroy evidence. Second, any error in the State’s

characterization of reasonable doubt was considerably less blatant

than the error in Debelbot and – unlike in Debelbot – was cured by

the trial court’s instructions to the jury, which explained

presumption of innocence, burden of proof, and reasonable doubt

accurately and at length. See Davis v. State, 294 Ga. 486, 488 (3) (b)

(754 SE2d 67) (2014) (where the trial court “fully and correctly

instructed the jury on the burden of proof,” defense counsel’s failure

to object to prosecutor’s remarks allegedly advocating a lower

standard of proof did not prejudice defendant because the outcome

of the trial would have been no different even if defense counsel

objected). Considering the strength of the evidence against Levatte

and the trial court’s thorough and correct instructions to the jury, it

is unlikely that defense counsel’s failure to object to the prosecutor’s

statements about reasonable doubt affected the outcome of Levatte’s



                                  14
trial. 6

       3. Levatte argues that the trial court erred by permitting the

prosecutor to identify Levatte, his co-defendants, and the victim

from portions of the surveillance video recording shown to the jury

during opening statements. Levatte’s claim fails because any error

was harmless.

       Prior to trial, Levatte filed a motion in limine asking the trial

court to prevent the State and the State’s witnesses from identifying

the defendants from a video recording or photograph without first

obtaining permission from the trial court outside the jury’s presence.

Levatte claims that the trial court granted his motion in limine (a

point on which the record is unclear) and argues that the State



       6Levatte also argues that his co-defendants’ questions during voir dire
and statements during closing argument focusing on the preponderance of the
evidence, taken together with the prosecutor’s statements during closing,
confused the jury as to the proper standard. But his co-defendants did not
misstate the reasonable doubt standard; instead, they emphasized that it is a
higher standard of proof. During voir dire, Hayward’s counsel described the
difference between the preponderance of the evidence and reasonable doubt
standards and asked potential jurors whether they understood the distinction
between them. And during closing argument, Draughn’s attorney argued that
evidence against Draughn did not meet even the preponderance of the evidence
standard, much less the reasonable doubt standard.
                                     15
violated that ruling during its opening statement when the

prosecutor played the surveillance video and “identified” Levatte

and his co-defendants as the assailants in the video. But even

assuming that the trial court granted Levatte’s motion in limine and

that the State violated the trial court’s ruling on the motion, any

error was harmless because evidence identifying Levatte and his co-

defendants as the individuals conducting the attack and pointing

out their positions in still images from the surveillance video was

introduced by Tannahill’s testimony later in the trial. See Keever v.

Dellinger, 291 Ga. 860, 861 (3) (734 SE2d 874) (2012) (any error in

counsel’s statements during opening argument summarizing the

testimony of a witness who did not ultimately testify was harmless

because the evidence was properly introduced by other witness

testimony).

     4. Next, Levatte and Hayward argue that the trial court erred

by permitting the State to elicit inadmissible testimony that invaded

the jury’s province to identify the defendants in the surveillance

video and enhanced still images from the video. There was no error.

                                 16
     Levatte argues that the trial court erred in allowing Tannahill

to identify him in still images taken from the surveillance video,

contending that opinion evidence as to identification is generally

admissible only where average jurors cannot themselves identify

whether an individual in a video or still image is the defendant.7 But

Tannahill did not offer opinion evidence; he testified from personal

knowledge. Under Georgia’s Evidence Code, a lay witness “may not

testify to a matter unless evidence is introduced sufficient to support

a finding that the witness has personal knowledge of such matter.

Evidence to prove personal knowledge may, but need not, consist of

the witness’s own testimony.” OCGA § 24-6-602 (“Rule 602”). We

have previously concluded that the pertinent language of Rule 602

tracks that of Federal Rule of Evidence 602, meaning that we “look




     7   Levatte appears to be making an argument that Tannahill’s
identification of him is opinion testimony. Admissibility of opinion testimony
falls under OCGA § 24-7-701 (“Rule 701”), which states that non-expert
witness testimony in the form of opinions or inferences is limited to those
opinions or inferences which are rationally based on the witness’s perception;
helpful to gain a clear understanding of the witness’s testimony or determine
a fact in issue; and not based on scientific, technical, or other specialized
knowledge. See OCGA § 24-7-701 (a) (1)-(3).
                                     17
to the decisions of the federal appellate courts, particularly the

Eleventh Circuit, for guidance in applying this provision.” Kirby v.

State, 304 Ga. 472, 478 (3) (b) n.4 (819 SE2d 468) (2018). Under

Federal Rule of Evidence 602, witnesses may testify about events

they personally observed. See United States v. Barnes, 481 Fed.

Appx. 505, 512 (11th Cir. 2012) (officer’s testimony about the

passenger of a vehicle he pursued was admissible because it was

based on personal knowledge).

     Here, Tannahill was an eyewitness to the events depicted in

the surveillance video. Therefore, Tannahill’s testimony identifying

the defendants from the still images from the surveillance video was

admissible because he was testifying based on his recollection of the

stabbing, not providing his opinion. The trial court did not abuse its

discretion in allowing Tannahill’s identification testimony. See

United States v. Shabazz, 564 F3d 280, 287 (3d Cir. 2009) (rejecting

defendant’s claim that witness’s identification of defendant in

images from a surveillance video was inadmissible as opinion

evidence because the witness, who took part in the events depicted

                                 18
in the video, was testifying from personal knowledge).

     Hayward similarly claims that the court erred in allowing “lay

witnesses” to identify him from the video and still images from the

video, but he does not identify which lay witnesses he is referencing.

Regardless, Hayward affirmatively waived his right to appellate

review of any such identification testimony because he invited

identification of himself from the video: his defense counsel asked

Tannahill during cross-examination to identify Hayward in the

video and used this identification to later argue to the jury that

Hayward’s position during the attack showed that he was a mere

bystander. See Heinze v. State, ____ Ga. ____, ____ (2) (852 SE2d

504) (2020) (by agreeing to trial court’s actions, defendant invited

the actions and affirmatively waived any claim of error regarding

them); Medina v. State, 309 Ga. 432, 438 (2) (844 SE2d 767) (2020)

(“A party may not complain on appeal of a ruling that he contributed

to or acquiesced in by his own action, trial strategy, or conduct.”

(citation and punctuation omitted)).

     But even if Hayward did not waive his right to appellate

                                 19
review, any error was harmless. See Adkins v. State, 301 Ga. 153,

158 (3) (a) (800 SE2d 341) (2017) (“A nonconstitutional error is

harmless if it is highly probable that the error did not contribute to

the verdict”). Because Hayward’s counsel acknowledged that

Hayward was the person identified in the video and still images and

elicited testimony to that point, it is highly probable that the

outcome of Hayward’s trial would have been no different even if the

trial court had prevented lay witnesses from identifying Hayward in

the video and still images.

     5. Levatte and Hayward argue that the trial court erred in

denying their motions to sever their cases from that of their co-

defendants. The trial court did not abuse its discretion.

     “When two or more defendants are jointly indicted for a capital

offense” and the State does not seek the death penalty, “such

defendants may be tried jointly or separately in the discretion of the

trial court.” OCGA § 17-8-4 (a). Accordingly, we review a trial court’s

decision to deny a severance motion for an abuse of discretion. See

Smith v. State, 308 Ga. 81, 85 (2) (839 SE2d 630) (2020). “In ruling

                                  20
on a motion to sever, a trial court should consider: (1) the likelihood

of confusion of the evidence and law; (2) the possibility that evidence

against one defendant may be considered against the other

defendant; and (3) the presence or absence of antagonistic defenses.”

Id. (citation and punctuation omitted). And to obtain a new trial

based on the denial of a severance motion, Levatte and Hayward

must show a “clear prejudice and denial of due process as a result of

[their] co-defendants’ antagonistic defenses that might have been

avoided by separate trials.” Walter v. State, 304 Ga. 760, 763 (2) (822

SE2d 266) (2018) (citation and punctuation omitted).

     Hayward argues that there is a substantial likelihood that the

jury was confused by the particulars of the evidence and law and

that evidence against the other defendants was considered against

him. Similarly, Levatte argues that his conviction was likely the

result of “spillover evidence” — that is, significant and substantial

evidence against co-defendants that tainted the jury’s consideration

of much weaker evidence against another defendant. But it is

unlikely that the jury confused the evidence or the law applicable to

                                  21
Levatte or Hayward because all three defendants were charged with

the same offenses stemming from the same incident with largely the

same evidence; the jury was instructed to determine guilt or

innocence of each defendant separately; the jury returned a separate

verdict for each defendant; and the jury was instructed on mere

association, mere presence, and parties to a crime. See McClendon

v. State, 299 Ga. 611, 615 (3) (791 SE2d 69) (2016).

     Moreover, neither Levatte nor Hayward show that their co-

defendants raised antagonistic defenses against them, much less

that they were thereby prejudiced or denied due process. None of the

defendants in this case testified, neither Levatte nor Hayward point

to particular testimony elicited by defense counsel or otherwise

presented by their co-defendants to support their argument that

severance was required, and there was substantial evidence of

Levatte’s and Hayward’s guilt that would have been admitted

regardless of severance. See Walter, 304 Ga. at 763-764 (2)

(defendant showed no prejudice or denial of due process in trial

court’s denial of his severance motion when none of the defendants

                                 22
testified, defendant could not point to particular testimony

supporting his argument that severance was required, and

substantial evidence of defendant’s guilt would have come in

regardless of severance). Although the evidence may have been

stronger for some of the defendants than for others, where, as here,

evidence exists that the defendants acted in concert, the trial court

is not required to grant a motion to sever merely because the

evidence against one co-defendant is stronger. See Smith, 308 Ga.

at 85-87 (2). The trial court did not abuse its discretion in denying

Levatte’s and Hayward’s severance motions.

     6. Finally, Hayward argues that the trial court abused its

discretion by denying his request for a jury charge on the lesser

offense of simple battery. Hayward’s claim fails because he has not

shown plain error.

     Hayward requested a jury charge on simple battery, which the

trial court denied. Hayward objected during the charge conference

but not did not object again after the jury instructions were given,

so we review the trial court’s failure to charge on simple battery for

                                 23
plain error. See White v. State, 291 Ga. 7, 8 (2) (727 SE2d 109) (2012)

(an “objection voiced at the charge conference does not preserve

objections to the charge as subsequently given”). To establish plain

error, Hayward “must point to an error that was not affirmatively

waived, the error must have been clear and not open to reasonable

dispute, the error must have affected his substantial rights, and the

error must have seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” Denson v. State, 307 Ga. 545,

547-548 (2) (837 SE2d 261) (2019) (citation and punctuation

omitted). To show that an error affected his substantial rights,

Hayward must make an “affirmative showing that the error

probably did affect the outcome below.” McKinney v. State, 307 Ga.

129, 135 (2) (b) (834 SE2d 741) (2019) (citation and punctuation

omitted). If Hayward fails to meet any one of the elements of the

plain error test, his claim fails. See Denson, 307 Ga. at 548 (2).

     Simple battery occurs when a person “[i]ntentionally makes

physical contact of an insulting or provoking nature with the person

of another; or . . . [i]ntentionally causes physical harm to another.”

                                  24
OCGA § 16-5-23 (a) (1)-(2) (emphasis supplied). At trial, defense

counsel elicited testimony and argued in closing that Hayward

physically touched Ricks after Ricks approached and put his hands

on Hayward. On appeal, Hayward argues that his only contact with

Ricks was when he instinctively put his hands up to prevent Ricks

from running into him at the shower door, and when Ricks lunged

toward him in the common area.

     The trial court’s denial of Hayward’s request for a simple

battery charge was not plain error because Hayward has not shown

that it probably impacted the outcome of his trial. To do so, Hayward

would have to show that, if given a simple battery charge, the jury

likely would have found that Hayward committed only simple

battery ⸺ that he intentionally made physical contact with Ricks

during the assault but that the intentional contact was not an

attempt to assist in the assault on Ricks. But a finding of intentional

contact would be contrary to Hayward’s own argument during trial

that any contact between him and Ricks was initiated by Ricks and

unintentional on his part. And there was substantial evidence that

                                  25
Hayward’s actions during the assault were intended to assist his co-

defendants in assaulting Ricks. In addition to Tannahill and

Renfroe’s identification of Hayward as one of Ricks’s assailants, the

surveillance video was played during trial and the individual

identified as Hayward moved in concert with the group of

individuals stabbing Ricks as they approached, attacked, and

withdrew, while other inmates backed away during the attack.

Considering Hayward’s own argument during trial and the

considerable evidence of his participation in the assault of Ricks, it

is unlikely that the jury would have found him guilty of only simple

battery even if the trial court granted his request for the charge. 8

      Judgments affirmed. All the Justices concur.




      8 Neither Levatte nor Hayward make an argument that all the errors we
assume today, though individually harmless, nevertheless harmed them when
aggregated. And no such cumulative prejudice is apparent to us on this record.
See State v. Lane, 308 Ga. 10, 18 (1) (838 SE2d 808) (2020) (“[A] defendant who
wishes to take advantage of the [cumulative error rule] should explain to the
reviewing court just how he was prejudiced by the cumulative effect of multiple
errors.”); Armstrong v. State, 310 Ga. 598, 607 (5) n.13 (852 SE2d 824) (2020).
                                      26